EXHIBIT 10.2

ZULILY, INC.

2014 EXECUTIVE INCENTIVE PROGRAM

Purpose

The zulily, inc. 2014 Executive Incentive Program (the “Program”) is established
by zulily, inc. (the “Company”) as of January 1, 2014. The Program is designed
to motivate, retain and reward eligible employees of the Company with cash
bonuses for achieving certain performance objectives from December 30, 2013
through December 28, 2014 (“FY 2014”). The performance objectives shall be
divided in two six month periods consisting of the first two quarters of FY 2014
(“First Half Bonus Period”) and the last two quarters of FY 2014 (Second Half
Bonus Period”).

Eligibility

In order to be eligible to participate in the Program, an individual must be
employed full-time as an executive officer of the Company (as defined under
Section 16 of the Securities Exchange Act of 1934, as amended, and Rule 16a-1
thereunder) (each a “Participant”).

In order to be eligible to receive a bonus under the Program, a Participant
(1) must remain actively employed by the Company through the date bonuses are
paid under the Program; (2) must be satisfactorily performing his or her job;
(3) be in compliance with all applicable laws, all zulily policies, and all
agreements with zulily (including the Confidential Information and Inventions
Agreement); and (4) have fully repaid any excess advances, overpayment, or debts
to zulily. For any Participant who joins during the eligible window of a bonus
period, the bonus amounts for such period shall be pro-rated based on Eligible
Earnings.

To be eligible during the First Half Bonus Period, a Participant must have
started work before April 1, 2014 and to be eligible during the Second Half
Bonus Period, a Participant must have started work before October 1, 2014.

Performance Objectives

The amount of a Participant’s bonus under the Program will be based on (1) the
Company’s achievement of certain corporate performance objectives (the
“Corporate Objectives”) and (2) the Participant’s achievement of certain
individual performance objectives, which may include certain department, group
and/or team objectives applicable to the Participant (the “Individual
Objectives”).

The Corporate Objectives will be established by the Company’s Board of Directors
(the “Board”) or the Compensation Committee of the Board (the “Committee”). The
Board or the Committee will establish (1) a threshold Corporate Objective that
must be met in order for any bonuses to be payable under the Program and (2) one
or more other Corporate Objectives that will determine, in part, the amount of a
Participant’s bonus under the Program.

The Individual Objectives will be established by the Committee based upon
recommendations made by the CEO (except in the case of the CEO, in which case
the Committee shall have complete responsibility for establishing the Individual
Objectives applicable to the CEO).

The Board or the Committee may assign a relative weighting to any Corporate
Objective or Individual Objective and may adjust such weighting at any time.



--------------------------------------------------------------------------------

Target Bonuses

Under the Program, each Participant will be assigned a target bonus equal to a
specified percentage of the Participant’s Eligible Earnings during 2014, with
such percentage based upon the Participant’s position or level at the Company
(the “Target Bonus”). A Participant’s Target Bonus represents the amount that
the Participant may be eligible to receive as an actual bonus under the Program
if the applicable Corporate Objectives and Individual Objectives, if any, are
fully met at targeted levels. A Participant’s actual bonus may be greater or
less than the Participant’s Target Bonus (but may not exceed 200% of the
Participant’s Target Bonus), depending on the level of achievement of the
applicable Corporate Objectives and Individual Objectives, if any.

Under the Program, the Target Bonuses range from 0% to 40% of a Participant’s
2014 Eligible Earnings for each bonus period.

For purposes of the Program, “Eligible Earnings” means the following:

 

  •   For each Participant in the U.S., Eligible Earnings means the
Participant’s base wages, as reported on his or her Form W-2, excluding any
one-time payments, bonuses or other incentive compensation and expense
reimbursements, but including any holiday/PTO pay.

 

  •   For each Participant outside the U.S., Eligible Earnings means the
Participant’s 12-month base salary, prorated based on the Participant’s date of
hire, excluding any one-time payments, bonuses or other incentive compensation,
allowances, and expense reimbursements.

 

  •   In each case, Eligible Earnings shall be determined based on the amount of
actual Eligible Earnings during the First Half Bonus Period and Second Half
Bonus Period, as applicable (the Committee shall determine the allocation of
Eligible Earnings during FY 2014 to the applicable bonus period in its sole
discretion).

Actual Bonuses

Shortly after the conclusion of each of the First Half Bonus Period and Second
Half Bonus Period, the Committee will determine the amount of a Participant’s
actual bonus under the Program for such semi-annual period based on the level of
achievement of the applicable Corporate Objectives and Individual Objectives.

Threshold Corporate Objective

The Committee will determine the degree to which the threshold Corporate
Objective has been achieved. If the threshold Corporate Objective is not
achieved, as determined by the Committee, no bonuses will be payable under the
Program for the applicable period.

Adjustment of Target Bonuses based on Other Corporate Objectives and Individual
Objectives

If the threshold Corporate Objective has been achieved, as determined by the
Committee, the Committee will determine the amount of each Participant’s actual
bonus by adjusting the Participant’s Target Bonus based on (1) the degree to
which the Company has achieved the other Corporate Objectives previously
established under the Program and (2) the degree to which the Participant has
achieved his or her Individual Objectives, if any, previously established under
the Program. The Committee will take into consideration any weighting assigned
to the Corporate Objectives or Individual Objectives.

 

2.



--------------------------------------------------------------------------------

In determining the degree to which a Participant has achieved his or her
Individual Objectives, if applicable, the Committee will consider the
recommendations made by the CEO (except in the case of the CEO’s Individual
Objectives, in which case the Committee shall have complete responsibility for
determining the degree to which the CEO has achieved his Individual Objectives).
Bonuses are earned at the time of payment.

Timing of Bonus Payments Under the Program

Payment of bonuses under the Program is expected to occur in the third quarter
of FY 2014 for the First Half Bonus Period and in first quarter of 2015 for the
Second Half Bonus Period, in each case on a date determined by the Company. In
order to be eligible to earn a bonus under the Program, a Participant must
remain actively employed by the Company through the date bonuses are paid under
the Program. If the Participant’s employment with the Company ends for any
reason, whether voluntary or involuntary, prior to the time of payment, then the
Participant will not be eligible for and will not earn or receive any payments
under the Program that are not yet earned. In no event will bonuses under the
Program be paid later than the date that is the 15th day of the third calendar
month of the year following the year in which the bonus is deemed to be earned,
as the Program is intended to comply with Treasury Regulation
Section 1.409A-1(b)(4) and will be interpreted and administered in compliance
therewith to the greatest extent possible.

Miscellaneous Provisions

The Program will be administered by the Committee which has the sole discretion
to resolve any ambiguities in the Program and any decisions made in good faith
by the Committee will be final and binding on all Participants. The Committee
may amend or terminate the Program at any time, with or without notice. The
Committee may likewise terminate an individual’s participation in the Program at
any time, with or without notice. Further, the Board or the Committee may modify
the Corporate Objectives, the Individual Objectives, the Target Bonuses and/or
the weighting of the Corporate Objectives or Individual Objectives at any time.

Participation in the Program will not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.
Nothing in the Program will be construed to be a guarantee that any Participant
will receive all or part of a bonus or to imply a contract between the Company
and any Participant.

This Program supersedes and replaces all prior cash incentive and bonus plans of
the Company, other than any commission plan, performance improvement plan or
severance plan.

Any bonuses paid under the Program will be subject to recoupment in accordance
with any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law.

The Program will be interpreted in accordance with Washington law without
reference to conflicts of law principles. For the purposes of any dispute that
may arise directly or indirectly from this Program, the parties hereby submit
and consent to the exclusive jurisdiction of the State of Washington and agree
that any such litigation shall be conducts only in the courts of Washington or
the federal courts for the United States of the Western District of Washington
and no other courts.

 

3.